DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites that step (c) is a curing step, but claim 1 recites that step (b) is a curing step.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heimerdinger et al (U.S. Patent Application Publication 2017/0252972 A1) in combination with Li et al (U.S. Patent Application Publication 2002/0111707 A1).
             Regarding claim 1, Heimerdinger et al (see the entire document, in particular, paragraphs [0002], [0008] – [0010], [0013], [0018], [0029], [0062] and [0142]) teaches a process of heat-treating a three-dimensional printed object (see paragraphs [0002], [0008], [0013] (the blank may be made from an organic polymer) and [0062] of Heimerdinger et al), including the steps of (a) enclosing a three-dimensional printed object in a semi-solid capsule (see paragraphs [0009], [0029] and [0142] of Heimerdinger et al); (b) curing the semi-solid capsule to form a solid capsule wrapping around the three-dimensional printed object (see paragraphs [0009], until amorphous regions of the three-dimensional printed object become elastomeric state (emphasis by Examiner). Li et al (see the entire document, in particular, paragraphs [0003] and [0062]) teaches a process of making a three-dimensional object by three-dimensional printing (see paragraphs [0003] and [0062] of Li et al), including the step of heat-treating until amorphous regions of the three-dimensional printed object become elastomeric state (see paragraph [0062] of Li et al; the heat-treated material is nylon-6 (polyamide), which is a polymer with amorphous regions), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat-treat until amorphous regions of the three-dimensional printed object become elastomeric state in the process of Heimerdinger et al in view of Li et al because Heimerdinger et al teaches the step of heat-treating (see paragraph [0018] of Heimerdinger et al) an object made from an organic polymer (see paragraph [0013] of Heimerdinger et al), and Li et al teaches the step of heat-treating an object made from an organic polymer (e.g., nylon-6, a polyamide) (i.e., it would have been obvious to use nylon-6 as the organic polymer in the process of Heimerdinger et al in view of Li et al).
             Regarding claims 2-5 and 10, see paragraph [0062] of Li et al.
             Regarding claims 6 and 9, see paragraph [0142] of Heimerdinger et al.
             Regarding claim 7, see paragraph [0021] of Heimerdinger et al.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heimerdinger et al (U.S. Patent Application Publication 2017/0252972 A1) in combination with Li et al (U.S. Patent Application Publication 2002/0111707 A1) as applied to claims 1-7, 9 and 10 above, and further in view of Geeraert (U.S. Patent 5,330,691 A).
             Regarding claim 8, Heimerdinger et al (in combination with Li et al) teaches that the semi-solid capsule may be made of gypsum (see paragraph [0142] of Heimerdinger et al), but does not explicitly teach (1) the step of removing gas molecules from the semi-solid capsule prior to the step of curing the semi-solid capsule. Geeraert (see the entire document, in particular, col. 2, lines 48-50) teaches the step of removing gas molecules from gypsum (see col. 2, lines 48-50 of Geeraert), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove gas molecules from the semi-solid capsule in the process of Heimerdinger et al (in combination with Li et al) in view of Geeraert in order to remove gas molecules from gypsum and improve the properties of the gypsum (see col. 2, lines 48-50 of Geeraert).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209.  The examiner can normally be reached on 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742